Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 and 37-38 are currently pending.
Claims 1-18 and 37-38 have been rejected.
Claims 19-36 and 39-54 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-18, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Poltroak (US 20190247662 A1) in view of Simon (US 20130253625 A1).
Regarding claims 1 and 37 Poltroak teaches a method of predicting an outcome of a cochlear implantation (CI) for a patient, the method comprising: determining a baseline auditory and language skill level of the patient (Poltroak, [0890], and [0932]-[0934]); obtaining an image of at least a portion of the patient's brain (Poltroak, [0192] and [0204]); extracting quantitative data from the image, the quantitative data including data characterizing at least one brain area that is associated with auditory and/or cognitive processing (Poltroak, [0192] and [0204]); determining a predicted degree of improvement for the patient (Poltroak, [0212]) by analyzing the quantitative data using a machine-learning classifier that has been trained to predict a degree of improvement in language skill for an individual (Poltroak, [0472], [0775], [0878], and [0966]), wherein the training of the machine-learning classifier is based on corresponding quantitative data from a training data set obtained from a plurality of previous CI patients having known outcomes (Poltroak, [0472], [0775], [0878], and [0966]); and based on the baseline auditory and language skill level (Poltroak, [0890], and [0932]-[0934]) and the predicted degree of improvement for the patient (Poltroak, [0212]). Poltroak does not teach generating a predicted outcome of the CI for the patient. However, Simon teaches generating a predicted outcome of the CI for the patient (Simon, [0015] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Poltroak to incorporate the teachings of Simon and account for a method of predicting an outcome of a cochlear implantation (CI) for a patient. Doing so would provide better delivery of electrical energy to bodily tissues for therapeutic purposes, and more specifically to devices and methods for treating various disorders resulting from nerve transmissions in the brain (Simon, [0002]).    
Regarding claims 2 and 38 Poltroak further teaches the quantitative data includes data characterizing at least one brain area that is associated with auditory and/or cognitive processing and that is unaffected by auditory deprivation (Poltroak, [0513], [0615], [0617], and [0836]).
Regarding claim 3 Poltroak further teaches the at least one brain area includes the ventral and/or dorsal auditory network (Poltroak, [0039]).
Regarding claim 4 Poltroak further teaches the at least one brain area includes one or more of the superior temporal region (STR) or the fronto-parietal cortices, or the occipital cortex (Poltroak, [0039]).
Regarding claim 5 Poltroak further teaches the image includes an image obtained by magnetic resonance imaging (MRI) (Poltroak, [0189], [0828], and [0829]).
Regarding claim 6 Poltroak further teaches the MRI is performed while the patient is sedated or under general anesthesia (Poltroak, [1003]).
Regarding claim 7 Poltroak further teaches the MRI is performed while the patient is in natural sleep (Poltroak, [1004]).
Regarding claim 8 Poltroak further teaches the image includes an image of neuroanatomy (Poltroak, [0932]-[0934]).
Regarding claim 9 Poltroak and Simon teaches the method claim 1. Poltroak does not teach the image is obtained while the patient is not receiving auditory stimulation. However, Simon teaches the image is obtained while the patient is not receiving auditory stimulation (Simon, [0046], [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Poltroak to incorporate the teachings of Simon and account for the method of claim 1 wherein the image is obtained while the patient is not receiving auditory stimulation. Doing so would provide better delivery of electrical energy to bodily tissues for therapeutic purposes, and more specifically to devices and methods for treating various disorders resulting from nerve transmissions in the brain (Simon, [0002]).  
Regarding claim 10 Poltroak further teaches the patient is under 8 years of age and wherein all of the previous CI patients were under 8 years of age when the training data was obtained (Poltroak, [0865]).
Regarding claim 11 Poltroak further teaches the patient is 3.5 years of age or younger and wherein all of the previous CI patients were 3.5 years of age or younger when the training data was obtained (Poltroak, [0865]).
Regarding claim 12 Poltroak further teaches the baseline auditory and language skill level is determined based on a direct response from the patient or an observer's appraisal of the patient's response (Poltroak, [0192], [0204], and [0218]).
Regarding claim 14 Poltroak further teaches the machine-learning classifier is a support vector machine (SVM) and the predicted degree of improvement for the patient is either a high degree or a low degree (Poltroak, [0606] and [0611]).
Regarding claim 15 Poltroak further teaches wherein the SVM is a nonlinear SVM (Poltroak, [1013]-[1043]).
Regarding claim 16 Poltroak further teaches the machine-learning classifier is a ranking support vector machine (RankSVM) and the predicted degree of improvement for the patient is quantified (Poltroak, [0143]-[0154]).
Regarding claim 17 Poltroak further teaches the machine-learning classifier is a support vector regression algorithm (SVR) and the predicted degree of improvement is quantified (Poltroak, [0611]).
Regarding claim 18 Poltroak further teaches extracting the quantitative data from the image includes applying a template that selects at least one brain area that is not affected by auditory deprivation and excludes at least one brain area that is affected by auditory deprivation (Poltroak, [0932]-[0934]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Poltroak and Simon, in view of Fritsch et al. (US 20070225776 A1), hereinafter Fritsch.
Regarding claim 13 the combination of Poltroak and Simon teaches the method of claim 1. Poltroak and Simon does not teach the predicted outcome includes a probable level of the patient's auditory and language skills after CI surgery. However, Fritsch teaches the predicted outcome includes a probable level of the patient's auditory and language skills after CI surgery (Fritsch, [0014] and [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Poltroak and Simon to incorporate the teachings of Fritsch and account for the method of claim 1 wherein the predicted outcome includes a probable level of the patient's auditory and language skills after CI surgery. Doing so would provide an intra-cochlear implant that overcomes or at least reduces the severity of one or more of the deficiencies described above, of prior art intra-cochlear implants (Fritsch, [0024]).    

	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686   

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686